Name: Commission Regulation (EEC) No 1861/84 of 29 June 1984 correcting Regulation (EEC) No 1781/84 fixing for the 1984/85 marketing year the import levies on sugar beet and sugar cane
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 6 . 84 Official Journal of the European Communities No L 172/65 COMMISSION REGULATION (EEC) No 1861/84 of 29 June 1984 correcting Regulation (EEC) No 1781/84 fixing for the 1984/85 marketing year the import levies on sugar beet and sugar cane HAS ADOPTED THIS REGULATION : Article 1 The table in Article 1 of Regulation (EEC) No 1781 /84 is hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regula ­ tion (EEC) No 606/82 (2), and in particular Article 16 (8) thereof, Whereas Commission Regulation (EEC) No 1781 /84 of 26 June 1984 (3) fixed the import levies on sugar beet and sugar cane for the 1984/85 marketing year ; whereas verification has shown that the calculation of the said levies failed to take account of the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (4), as last amended by Regulation (EEC) No 855/84 (*) ; whereas the Regulation in question should therefore be corrected : 'CCT heading No Description ECU pertonne 12.04 Sugar beet, whole or sliced, fresh, dried or powdered ; sugar cane : A. Sugar beet : I. Fresh 73,54 II . Dried or powdered 252,78 B. Sugar cane 50,56' Article 2 This Regulation shall enter into force on 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 74, 18 . 3 . 1982, p. 1 . O OJ No L 167, 27. 6. 1984, p. 18 , 0 OJ No L 106, 12. 5. 1971 , p. 1 . 0 OJ No L 90, 1 . 4. 1984, p. 1 .